Title: To George Washington from Jabez Bowen, 17 May 1780
From: Bowen, Jabez
To: Washington, George



Sir
Providence May 17. 1780

since my last yours to Major Perkins has been Received in consequence wheirof he has this Day sent on the principal part of the Amunition as directed; and the Inhabitants of the Town are freed from their apprehensions of Danger.
As I know every piece of Intelligence that informs that the Town of Charles Town is ours must give you satisfaction, inform that a Privateer belonging to Georgia come past Charles town on the 26. or 27. ultimo at which time the Siege was carrying on as they discovred from the heavy and constant Canonade on each side. The Privateer was taken by the Mifflin and Pilgrim who also took two 20 Gun Ships from Jamaica with near one Thousand Hhds of Rum: one of the Ships has arived hear from Boston we are informd of a smart Engagement between Adml Rodney and Mosr Chefault. Twenty one Ships of the line on each side, the Battle was long and pretty obstinate and both sides claim the advantage. the English Illuminated at St Cristophers the Frrench keept

their Station off that Island. tis said Adl Rodney had 170 Men Killd & Wounded on Board his owne ⟨Ship⟩ this is the best acco. we can get of the affair. if The French can look them in the Face with an equal Number they will soon learn to Beat them every wheir. I am Your Exellencys Most Obedient & Most Humb. Servant

Jabez Bowen


P.S. Since Writing the foregoing your Exellencys of the 6th of May has come to hand.

